Fourth Court of Appeals
                                San Antonio, Texas
                                      October 6, 2020

                                   No. 04-20-00021-CR

                                  Ricardo GUAJARDO,
                                        Appellant
                                           v.
                                  The STATE of Texas,
                                        Appellee

               From the 63rd Judicial District Court, Val Verde County, Texas
                                 Trial Court No. 14150CR
                      Honorable Enrique Fernandez, Judge Presiding


                                      ORDER

       Kimberly Kidd’s notification of late reporter's record is hereby NOTED. Time is
extended until November 4, 2020. No further extensions absent extraordinary circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court